Citation Nr: 1613062	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  08-32 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable disability rating for residuals of injuries to the left ring and middle finger, to include on an extraschedular basis.  

2.  Entitlement to an initial compensable disability rating for residuals of an injury to the right fifth finger, to include on an extraschedular basis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to February 1997, August 1997 to April 1998, October 2001 to September 2002 and from March 2003 to January 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  

In a June 2008 rating decision, the RO granted a temporary 100 percent evaluation based on surgical or other treatment necessitating convalescence for surgery on the Veteran's service-connected left fingers, beginning on August 13, 2008.  A noncompensable disability rating was reinstated as of August 1, 2008.  

In October 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO hearing).  

In a December 2009 statement, the Veteran withdrew his appeal for a compensable initial disability rating for his GERD.  38 C.F.R. § 20.204 (2015).  Therefore, that issue is not in appellate status.  

The Veteran testified at a hearing before a Veterans Law Judge of the Board via a video conference (video conference hearing) in November 2010.  A transcript of that hearing has been associated with the claims file.  

In a December 2010 decision, the Board granted service connection for residuals of a right ankle sprain and remanded the issues of entitlement to compensable disability ratings for residuals of injuries to left ring and middle fingers and residuals of an injury to the right fifth finger for extraschedular consideration.  

In January 2012, the Director of the Compensation and Pension Service performed an Administrative Review of the Veteran's claim and issued a decision that extraschedular consideration under 38 C.F.R. § 3.321(b)(1) was not warranted with respect to the disabilities of the right fifth finger and left middle and ring fingers.  

In a December 2013 letter, the Veteran was informed that the Veteran's Law Judge who held the November 2010 hearing was no longer at the Board and he was provided an opportunity to testify at another hearing.  38 C.F.R. § 20.707 (2015).  In a January 2014 response, the Veteran stated he would like to appear at a hearing before a Veterans Law Judge of the Board via video conference at his local RO.  He was scheduled for a video conference hearing in March 2014.  The Veteran notified VA in February 2014 that he was unable to attend the scheduled March 2014 video conference hearing and requested that it be rescheduled.  He was rescheduled for a video conference hearing in September 2015 before a Veterans Law Judge of the Board, which was then cancelled by the Veteran.  

A review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reflects that additional records have been added to the present appeal, which have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Subsequent to the last VA examination of the Veteran's fingers in August 2008, he has continued to claim his condition is worse.  Therefore, a new VA examination is necessary to adequately determine the current severity of the Veteran's right fifth finger and left middle and ring fingers.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (April 7, 1995); see also 38 C.F.R. § 3.327.

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies, including especially:  any outstanding VA medical records.  

2.  Upon receipt of all additional records, schedule the Veteran for a VA examination of his right fifth finger, left middle finger and left ring finger.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  

The evaluation of the fingers should consist of all necessary testing.  

The examiner is asked to comment on the degree of severity of the Veteran's right fifth finger, left middle finger and left ring finger and the effects on his employment and activities of daily living.  

The examiner should also specifically comment on the following:  

(a).  Note the range of motion for the right fifth finger, left middle finger and left ring finger, including where pain begins both subjectively and objectively.  Specifically note whether the left middle finger or left ring finger are productive of a gap of one inch (2.5 cm) between the fingertip an the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  

(b).  Discuss the range of motion of the right fifth finger, left middle finger and left ring finger after repetitive motion and whether such caused additional limitation of motion in degrees of extension or other limitation of function (i.e. fatigue, weakness, incoordination, etc.).

(c).  Note whether the Veteran's right fifth finger, left middle finger or left ring finger demonstrates ankylosis (favorable or unfavorable) or represents disability akin to ankylosis.  

(d).  Discuss the effect of the right fifth finger, left middle finger and left ring finger disabilities on the overall functioning of either hand.  Specifically note whether limitation of motion of the right fifth finger, left middle finger and left ring finger are productive of limitation of motion of other digits or interference with the overall function of the right or left hand.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  

3.  Ensure the examiner's opinion is responsive to the determinative issue of the severity of right fifth finger, left middle finger and left ring finger disabilities in this appeal.  If not, return the report(s) for all necessary additional information.  

4.  Then readjudicate these claims in light of this and all other additional evidence.  If the claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give him time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




